Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Kopetz (USPN 20170192417A1) in view of Reed (USPN 4596012).
As per claim 1,  A distributed maintainable real-time computer system for controlling and/or monitoring an installation, the real-time computer system comprising: at least two central computers (110, 120; 200) – (paragraph 0006 – two central computers); and 
one or more peripheral computers (151, 152, 153, 154), wherein the installation is controlled and/or monitored with the one, two or a plurality of the one or more peripheral computers (paragraph 0007 – the central computers and the gateway computers (peripheral computer) exchange timed status messages and each gateway computer establishes the link to the process periphery associated with the gateway computers and save the current status of the process periphery), 
wherein each peripheral computer controls and/or monitors a part of the installation (paragraph 0007 - the gateway computers (peripheral computers) exchange timed status messages and each gateway computer establishes the link to the process periphery associated with the gateway computers and save the current status of the process periphery, 
wherein the central computers have access to a sparse global time (paragraph 0016 – the central computers and/or the gateway computers have access to a global time) and the central computers have identical hardware and identical software, but use different startup data, wherein each functional central computer periodically sends time-triggered multi-cast life-sign messages to the other central computers according to a predetermined time plan defined a priori in its startup data (paragraph 0006 – the two central computers assume the role of an active central computer and a passive central computer where the active central computer transmits a sign-of-life message to the passive central computer periodically; the different startup data is whichever central computer is active that active central computer sends sign-of-life messages based on the identifier disclosed in paragraph 0018 to the passive central computer; as per paragraph 0048 a central computer is a computer with a memory in which the application programs of the automation system run and the data of the automation system are stored, therefore each central computer is identical in hardware and software), 
wherein the peripheral computers (151, 152, 153, 154) can exchange messages (135) with the central computers (110, 120) (paragraph 0007 – the central computers and the gateway computers (peripheral computer) exchange timed status messages and each gateway computer establishes the link to the process periphery associated with the gateway computers and save the current status of the process periphery), and 
wherein at any given time one central computer is in the active state and the other central computers are in the non-active state (paragraph 0006 – the two central computers assume the role of an active central computer and a passive central computer where the active central computer transmits a sign-of-life message to the passive central computer periodically), and
 wherein, in particular immediately after the apparent absence of a life-sign message of the active central computer expected at a planned reception time (paragraph 0006 - the passive central computer acknowledges the receipt of a sign-of-life message from the active central computer in a periodic sign-of-life message and monitors it through a time-out, and wherein the passive central computer assumes the role of the active central computer if the sign-of-life messages fail to appear after the time-out), and 
wherein each central computer (110, 120; 200) consists of three independent subsystems, an application computer (210) (paragraph 0028 – host computer), a storage medium having the startup data (230) characteristic of the central computer (200) (paragraph 0048 - A central computer is a computer with a memory in which the application programs of the automation system run and the data of the automation system are stored and paragraph 0065 - a sign-of-life message is a periodic message which is sent by a computer and from whose content it can be discerned whether the computer is functioning properly and paragraph 0036 – central computer can download the data structure that describes its initialization state, as further described in paragraph 0061) and an internal monitor (220) , wherein the internal monitor (220) periodically checks the correct functioning of the application computer (210) (paragraph 0028 – monitor computer which monitors the correction function of the host computer), and 
wherein upon detection of an error the monitor (220) initiates a hardware reset and a restart of the application computer (210) (paragraph 0028 – monitor computer triggers a restart of the host computer in the event of a fault and paragraph 0085 – monitor computer detects a fault then forces the hardware of the host computer into the reset state by means of a message).
	Kopetz fails to explicitly state that non-active functioning central computer which has the shortest start-up timeout of all non-active functioning central computers takes over the function of the active central computer.
	Kopetz does disclose in paragraph 0006 - the passive central computer acknowledges the receipt of a sign-of-life message from the active central computer in a periodic sign-of-life message and monitors it through a time-out, and wherein the passive central computer assumes the role of the active central computer if the sign-of-life messages fail to appear after the time-out.
	Reed discloses that non-active functioning central computer which has the shortest start-up timeout of all non-active functioning central computers takes over the function of the active central computer in column 5, lines 37-55 the master station with the shortest time schedule becomes the new master station and the time schedule is based on a take control timer which begins timing from a common reference point to a first time schedule as disclosed in column 3, line 65 – column 4, line 2.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first time schedule of the master station with shortest time schedule based on a take control timer of Reed with the passive central computer taking over the active role after a time-out of Kopetz. A person of ordinary skill in the art would have been motivated to make the modification because when an active role device comes inoperative an active role designation on another device is determined based on the shortest time schedule of timer to eliminate single of failure problem in column 5, lines 62-65.

As per claim 2, Kopetz discloses wherein the central computers (110, 120; 200) have a fail-silent characteristic (paragraph 0006 – the central computers are fail-silent FCUs).

As per claim 3, Kopetz discloses wherein the application computer (210) of a central computer (200) periodically sends a life-sign to the monitor (220) of the central computer (200) (paragraph 0085 – the host computer and the monitor computer exchange line-connected messages 231 and the monitor computer monitors the event messages 231 received by the host computer).


As per claim 6, Kopetz discloses wherein a peripheral computer has sensors to observe the physical state of an environment (paragraph 0050 - The process periphery associated with a gateway computer comprises the entirety of the sensors that are read out by the gateway computer).


As per claim 9, Kopetz discloses wherein the time-triggered life-sign messages of a central computer contain the value of the indicator characterizing the startup data set currently used in that central computer (paragraph 0018 - the sign-of-life messages sent by the central computer contain a unique identifier for the central computer transmitting them).

As per claim 11, Kopetz discloses wherein after the apparent absence of the state messages from a non-active central computer expected at the planned reception times, the active central computer orders a replacement or replacement parts for the failed central computer via the Internet (paragraph 0006 - the passive central computer acknowledges the receipt of a sign-of-life message from the active central computer in a periodic sign-of-life message and monitors it through a time-out, and wherein the passive central computer assumes the role of the active central computer if the sign-of-life messages fail to appear after the time-out and paragraph 0082 – a defective central computer can be replaced simply by installing a new central computer).

As per claim 12, Kopetz discloses  wherein the central computers are equipped with a battery or other independent energy supply (paragraph 0082 – each central computer has its own power supply with an energy storage system).

As per claim 14, Kopetz discloses wherein a central computer has redundant wired or wireless communication channels for communication with the other central computers and/or the peripheral computers (paragraph 0007 - the central computers and the gateway computers exchange timed status messages via communication channels, preferably via wireless and in particular local wireless communication channels and paragraph 0050 - the connection between a gateway computer (or central computer) and the process periphery associated with the gateway computer (or central computer) can be established via a wired or wireless communications channel).

As per claim 15, Kopetz discloses wherein the redundant wired or wireless communication channels are based on different transmission technologies (paragraph 0037 - the central computer preferably establishes a wireless data link to the telephone network via a SIM card paragraphs and 0021 – Bluetooth communications system and 0022 – WiFi communications system).

As per claim 17, Kopetz discloses wherein the human-machine communication with users can be conducted using a smart phone, tablet, or other mobile device (paragraph 0090 – tablet computer).

As per claim 18, Kopetz discloses wherein the active central computer initiates a maintenance action after an apparent absence of the life-sign messages expected at the planned reception times from a non-active central computer, which can lead to the repair or replacement of a permanently failed central computer (paragraph 0087 – if the restart is unsuccessful the faulty central computer must be replaced by a new central computer).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Kopetz in view of Griffiths (USPN 20180007144A1).
As per claim 4, Kopetz discloses the monitor (220) of the central computer (200) periodically executes to check the functional capability of the application computer (210) of the central computer (200) (paragraph 0085 – the host computer and the monitor computer exchange line-connected messages 231 and the monitor computer monitors the event messages 231 received by the host computer).
Kopetz fails to explicitly state executes a challenge-response protocol to check the functional capability.
Kopetz et al. does disclose in paragraph 0085 – the host computer and the monitor computer exchange line-connected messages 231 and the monitor computer monitors the event messages 231 received by the host computer.
Griffiths discloses a challenge-response protocol to check the functional capability in paragraph 0072 – challenge and response authentication scheme is authorized to receive events.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the challenge and response authentication scheme of Griffiths into the line-connected/event messages of Kopetz. A person of ordinary skill in the art would have been motivated to make the modification because authorization through a challenge and response authentication scheme is a way to determine if access is proper or not as indicated in paragraph 0072.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Kopetz in view of Bronk (USPN 20160050563A1).
As per claim 13, Kopetz fails to explicitly state wherein the central computers are supplied with energy via a wireless charging station.
Kopetz does disclose in paragraph 0082 – each central computer has its own power supply with an energy storage system.
Bronk discloses the central computers are supplied with energy via a wireless charging station in paragraph 0002 – wireless charging stations charge receiver node.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the wireless charging stations  of Bronk into the power supply with energy storage system of Kopetz. A person of ordinary skill in the art would have been motivated to make the modification because a wireless charging station is capable of charging receiver/computing nodes to provide power as disclosed in paragraph 0002.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Kopetz in view of Straub (USPN 20170048339A1).
As per claim 16, Kopetz  fails to explicitly state wherein the central computer has an Internet connection via which human-machine communication with users can be conducted. 
	Kopetz does disclose in paragraph 0090 - man-machine communications between the automation system (the central computer) and a user preferably occur by means of a tablet computer or a smartphone.
	Straub discloses the central computer has an Internet connection via which human-machine communication with users can be conducted in paragraph 0040 – the tablet is able to be to communicate over an Internet communication protocol.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tablet communicating over an Internet communication protocol of Staub into the Internet connection via which human-machine communicate with users of Kopetz. A person of ordinary skill in the art would have been motivated to make the modification because a tablet with an Internet communication protocol is able to communicate with other devices over networks as disclosed in paragraph 0040.

Claim Objections
Claims 1,5,8,10,11,18 are objected to because of the following informalities:  There words that different fonts within the claims. Please make sure the font is all one style.  Appropriate correction is required. 
Claim 1 is objected to because of the following informalities: Claim 1 discloses ‘with the one, two or a plurality of the one or more peripheral computers’. This limitation seems to have redundancy in it. The Examiner suggests ‘with the one or more peripheral computers’. Appropriate correction is required. 
Claim 1 is objected to because of the following informalities: Claim 1 discloses ‘monitor (220)’. It should state ‘internal monitor (220)’. Appropriate correction is required. 
Claim 3 is objected to because of the following informalities: Claim 3 discloses ‘monitor (220)’. It should state ‘internal monitor (220)’. Appropriate correction is required. 
Claim 3 is objected to because of the following informalities: Claim 3 discloses ‘a life-sign’. It should state ‘life-sign message’. Appropriate correction is required. 
Claim 4 is objected to because of the following informalities: Claim 4 discloses ‘monitor (220)’. It should state ‘internal monitor (220)’. Appropriate correction is required. 
Claim 5 is objected to because of the following informalities: Claim 5 discloses ‘the occurrence’. It should state ‘an occurrence’. Appropriate correction is required. 
Claim 6 is objected to because of the following informalities: Claim 6 discloses ‘the physical state’. It should state ‘a physical state‘. Appropriate correction is required. 

Claims 5,7,8,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The objected claims could not be found in prior art references or there was no reason to combine with prior art references discovered during searching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113